      Case 4:19-cr-00031-DPM Document 113 Filed 08/10/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                           Plaintiff

v.                                   Case No.: 4:19−cr−00031−DPM

Gilbert R Baker                                                                 Defendant




                                NOTICE OF HEARING


      PLEASE take notice that a Jury Trial has been set in this case for August 11, 2021, at
08:15 AM before Chief Judge D. P. Marshall Jr. in Little Rock Courtroom # 1A in the
Richard Sheppard Arnold United States Courthouse located at 600 West Capitol Avenue,
Little Rock, Arkansas.



DATE: August 10, 2021                             AT THE DIRECTION OF THE COURT
                                                         TAMMY H. DOWNS, CLERK


                                                      By: Melanie M. Beard, Deputy Clerk




Electronic copy provided to:

U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
